134 Ga. App. 771 (1975)
216 S.E.2d 356
BROWN
v.
THE STATE.
50641.
Court of Appeals of Georgia.
Argued April 30, 1975.
Decided May 9, 1975.
Robert J. Erb, for appellant.
Andrew J. Ryan, Jr., District Attorney, for appellee.
EVANS, Judge.
The D. A. was ready
                  His case was red-hot.
                Defendant was present,
                  His witness was not.[1]*772
He prayed one day's delay
                   From His honor the judge.
                But his plea was not granted
                   The Court would not budge.[2]So the jury was empaneled
                   All twelve good and true
                But without his main witness
                   What could the twelve do?[3]The jury went out
                  To consider his case
                And then they returned
                  The defendant to face.
"What verdict, Mr. Foreman?"
                  The learned judge inquired.
                "Guilty, your honor."
                  On Brown's face  no smile.
"Stand up" said the judge,
                   Then quickly announced
                "Seven years at hard labor"
                   Thus his sentence pronounced.
*773
"This trial was not fair,"
                  The defendant then sobbed.
                "With my main witness absent
                  I've simply been robbed."
"I want a new trial 
                  State has not fairly won."
                "New trial denied,"
                   Said Judge Dunbar Harrison.
"If you still say I'm wrong,"
                   The able judge did then say
                "Why not appeal to Atlanta?
                   Let those Appeals Judges earn
                         part of their pay."
"I will appeal, sir" 
                  Which he proceeded to do 
               "They can't treat me worse
                   Than I've been treated by you."
So the case has reached us 
                  And now we must decide
                Was the guilty verdict legal 
                  Or should we set it aside?
Justice and fairness
                  Must prevail at all times;
                This is ably discussed
                  In a case without rhyme.[4]The law of this State
                  Does guard every right
                Of those charged with crime
                  Fairness always in sight.
*774
To continue civil cases
                  The judge holds all aces.
                But it's a different ball-game
                  In criminal cases.[5]Was one day's delay
                  Too much to expect?
                Could the State refuse it
                  With all due respect?
Did Justice applaud
                  Or shed bitter tears
                When this news from Savannah
                  First fell on her ears?
We've considered this case
                  Through the night  through
                           the day.
                As Judge Harrison said,
                  "We must earn our poor pay."
This case was once tried 
                  But should now be rehearsed
                And tried one more time.
                  This case is reversed!
Judgment reversed. Deen, P. J., and Stolz, J., concur.
NOTES
[1]  See Wheat v. Fraker, 107 Ga. App. 318 (130 SE2d 251), for precedent in writing an opinion in rhyme.
[2]  I profoundly apologize to Judge Sol Clark, of this court, for invading the field of innovation and departure from normalcy in writing opinions; especially in the copious use of footnotes.
[3]  This opinion is placed in rhyme because approximately one year ago, in Savannah at a very convivial celebration, the distinguished Judge Dunbar Harrison, Senior Judge of Chatham Superior Courts, arose and addressed those assembled, and demanded that if Judge Randall Evans, Jr. ever again was so presumptious as to reverse one of his decisions, that the opinion be written in poetry. I readily admit I am unable to comply, because I am not a poet, and the language used, at best, is mere doggerel. I have done my best, but my limited ability just did not permit the writing of a great poem. It was no easy task to write the opinion in rhyme.
[4]  See Murphy v. State, 132 Ga. App. 654-658 (209 SE2d 101), wherein a well-written and well-reasoned opinion discusses the reasons why a denial of motion to continue in a criminal case was erroneous and subject to reversal.
[5]  See Hobbs v. State, 8 Ga. App. 53, 54 (68 SE 515), where it is demonstrated that a motion to continue in a criminal case must not be judged with the same meticulous severity as in civil cases.